DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020 and 03/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive. The title generally recites charging but fails to include the inventive concept recited by the independent claims. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 10/15/2020 in which claims 1-11 and 13-15 were amended, claim 12 canceled, and claims 16-20 added. Therefore, claims 1-11 and 13-20 are pending for examination below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim recites various instances of “in particular” and therefore renders the claim indefinite as it is not clear whether the previous broader limitation is required or if the “in particular” narrower limitation is required. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-11, 13-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sortomme [US 2013/0229149].
With respect to claims 1 and 11, Sortomme discloses a charging station for charging electric vehicles [Fig. 1], the charging station comprising: a network connection point for exchanging electrical power with an electrical supply network [112]; at least one charging terminal, in each case for charging an electric vehicle [114/116/118 and EVs 104-110]; and a control device for controlling the charging station [102], wherein the control device is configured to: determine an equivalent storage capacity and transmit the equivalent storage capacity to a receiver outside the charging station [par. 0050-0051, equation 2; determination of the regulation capacity that can be bid into/out of the marker each hour to/from the EVs], wherein the equivalent storage capacity describes a value which corresponds to a storage capacity of an equivalent electrical storage device which can absorb or emit as much energy as the charging station can absorb or emit by changing its absorbed or emitted power for a predetermined support period [par. 0039; dispatch controller 120 switches charging states of the EVs between off/on to make discretized regulation signals of the aggregate EVs match the regulation signal of grid 112, i.e. control of the precise volume of energy transfer].

With respect to claims 2 and 13, Sortomme further discloses the charging station has a transmission interface for transmitting the equivalent storage capacity to a receiver outside the charging station, the control device is configured to determine the equivalent storage capacity at least depending on at least one of: a charging situation of the at least one charging terminal; a current storage capacity of at least one electrical storage device of the charging station; or an operating point of at least one controllable consumer [par. 0034,0050; current battery state, SOC, is taken into account].

With respect to claim 3, Sortomme further discloses wherein the control device is configured to determine and transmit at least one of: {a positive equivalent storage capacity or a negative equivalent storage capacity as the equivalent storage capacity, wherein: the positive equivalent storage capacity specifies an amount of energy that can additionally be fed into the electrical supply network or an amount of energy a withdrawal from the electrical supply network can be reduced, and the negative equivalent storage capacity specifies an amount of energy that can additionally be absorbed from the electrical supply network or an amount of energy a feed-in to the electrical supply network can be reduced} [par. 0034; the regulation down or up capacities increase/decrease the charging rate of an EV above a preferred operating point, see also equations 2 and 3].

With respect to claims 4, 14, and 19, Sortomme further discloses wherein for determining the equivalent storage capacity, a current charging power with which one or a plurality of electric vehicles are charged is divided into: a minimum charging power which specifies a charging power, wherein the current charging power is configured to not fall below the charging power, and an available charging power by which the current charging power is configured to be reduced [par. 0039, 0051-0056; Eni(P) is the expected value of energy received over the period by the EV, control 120 allows switching of the power on and off which provides the minimum power as 0 and an available power is at least represented by RegUi*ExU]. 

With respect to claims 5 and 15, Sortomme further discloses the control device is configured to at least one of: {receive a specification of an equivalent storage capacity externally, from a network operator, control the charging station in such a way that the predetermined equivalent storage capacity is reached, or output information regarding which equivalent storage capacity is configured to be provided in the event the predetermined equivalent storage capacity cannot be reached} [par. 0029, 0039; utilities sending out regulation signal supports output information].

With respect to claim 6, Sortomme further discloses wherein a period of a momentary reserve, primary control, secondary control, positive or negative minute reserve, or balancing group management is taken as a basis for a predetermined support period [par. 0029; discloses a time period for the controlling].

With respect to claim 7, Sortomme further discloses wherein a charging power curve is taken as a basis for determining the equivalent storage capacity [par. 0056; i.e. historical data of power for the equation]. 

With respect to claim 8, Sortomme further discloses wherein the control device is configured to determine an emergency storage capacity which specifies an increased amount which relates to an equivalent storage capacity, wherein the equivalent storage capacity arises if a minimum charging power is taken into account as the charging power which is to be taken into account, if a reduction of the charging power to zero is also taken into account for determining the equivalent storage capacity [i.e. when all EVs are in the off state resulting in the power extracted from the grid to be zero/minimal allowing for a maximum equivalent storage capacity to be obtained], or even a reduction to a negative value, in the case of which power is withdrawn from the at least one electric vehicle [par. 0039; dispatch controller 120 allows switching of charging states to make discretized regulation with the grid, ].

With respect to claim 9, Sortomme further discloses wherein depending on the determined equivalent storage capacity, a support power is provided to the electrical supply network, wherein a momentary reserve, a support power for a primary control, a support power for a secondary control, a support power for a positive or negative minute reserve, or a support power for balancing group management [par. 0026; the aggregator bids the combined capacities of EVs into the appropriate market].

With respect to claim 10, Sortomme further discloses wherein the control device is configured to control at least one of the following: {charging of the at least one electric vehicle to specify in each case at least one charge set value or an available charging power to the relevant charging terminals; storing or withdrawing electrical power of the at least one electrical storage device; exchanging electrical power via the network connection point; or driving of the at least one controllable consumer} [par. 0039,0051; calculation of an expected value of energy received by EVs].

With respect to claim 17, Sortomme further discloses wherein the wherein determining the equivalent storage capacity includes the current charging power with which the one or the plurality of electric vehicles are charged is further divided into an additional charging power by which the current charging power is configured to be increased, wherein the positive equivalent storage capacity is determined depending on the minimum charging power, and wherein the negative equivalent storage capacity is determined depending on the additional charging power [par. 0039, 0051-0058; the controller 120 switches charging states of the EVs to match the regulation signal associated with the grid 112 and the positive or negative storage capacity therefore depends on how frequently the EVs are in the off state, i.e. the minimum state of charging power].

With respect to claim 18, Sortomme further discloses wherein the equivalent storage capacity is determined further depending on at one of: {an operating point of at least one controllable consumer; or determining and transmitting at least one of a positive equivalent storage capacity or a negative equivalent storage capacity, wherein the positive equivalent storage capacity specifies an amount of energy that can additionally be fed into the electrical supply network or an amount of energy a withdrawal from the electrical supply network can be reduced, and the negative equivalent storage capacity specifies an amount of energy that can additionally be absorbed from the electrical supply network or an amount of energy a feed-in to the electrical supply network can be reduced} [par. 0039; dispatch controller controls charging power dynamically with respective to the EVs and in relation to varying loads by control of the power with the on/off switches].

With respect to claim 20, Sortomme further discloses wherein the receiver outside the charging station is a data terminal, a cable connection to the receiver, or a transmitting and receiving unit for operating a wireless connection to the receiver [i.e. as illustrate it is a cable connection].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859